


110 HR 2893 IH: Homeownership Affordability Act of

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2893
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Mr. Weldon of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that qualified homeowner downpayment assistance is a charitable purpose, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeownership Affordability Act of
			 2007.
		2.Qualified homeowner
			 downpayment assistance
			(a)In
			 generalSection 501 of the Internal Revenue Code of 1986
			 (relating to exemption of tax on corporations, certain trusts, etc.) is amended
			 by redesignating subsection (r) as subsection (s) and by inserting after
			 subsection (q) the following new subsection:
				
					(r)Qualified
				homeowner downpayment assistance
						(1)In
				generalFor purposes of subsection (c)(3) and sections 170(c)(2),
				2055(a)(2), and 2522(a)(2), the term charitable purposes includes
				the provision of qualified homeowner downpayment assistance.
						(2)Qualified
				homeowner downpayment assistanceFor purposes of this subsection, the term
				qualified homeowner downpayment assistance means a gift of cash
				for the purpose of providing any downpayment for the acquisition of any
				property as a principal residence (within the meaning of section 121) for a
				qualified taxpayer if—
							(A)with respect to
				such property, such gift does not exceed 20 percent of 110 percent of the
				maximum principal obligation allowable, and
							(B)the purchase price of such property does
				not exceed 110 percent of the maximum principal obligation allowable.
							(3)Maximum
				principal obligation allowableThe maximum principal obligation allowable
				with respect to any property is the maximum principal obligation allowable for
				the area in which such property is located, determined under section
				203(b)(2)(A) of the National Housing Act, for a loan insured pursuant to such
				section 203.
						(4)Qualified
				taxpayerFor purposes of
				paragraph (2), the term qualified taxpayer means a taxpayer whose
				modified adjusted gross income for the taxable year in which the downpayment
				assistance is received does not exceed $110,000 ($220,000 in the case of a
				joint return). For purposes of the preceding sentence, the term modified
				adjusted gross income means adjusted gross income increased by any
				amount excluded from gross income under section 911, 931, or
				933.
						.
			(b)No charitable
			 deduction for contributions for downpayment assistanceSubsection
			 (f) of section 170 of the Internal Revenue Code of 1986 (relating to
			 disallowance of deduction in certain cases and special rules) is amended by
			 adding at the end the following new paragraph:
				
					(19)Denial of
				deduction of contributions for downpayment assistanceNo
				deduction shall be allowed under this section for a contribution to an
				organization which provides homeowner downpayment assistance if the
				contribution is made directly or indirectly in connection with a transaction in
				which the purchaser of a home received downpayment assistance and the
				contributor—
						(A)received the
				downpayment assistance,
						(B)sold the home to
				the purchaser,
						(C)loaned money to
				the purchaser, or
						(D)otherwise received
				a commission or other benefit associated with the
				transaction.
						.
			(c)Exclusion from
			 taxable gifts
				(1)In
			 generalParagraph (2) of section 2503(e) of such Code (relating
			 to exclusion for certain transfers for educational expenses or medical
			 expenses) is amended by striking or at the end of subparagraph
			 (A), by striking the period at the end of subparagraph (B) and inserting
			 , or, and by inserting after subparagraph (B) the following new
			 subparagraph:
					
						(C)if such payment is qualified homeowner
				downpayment assistance (as defined in section 501(r)(2)) paid to a lender or
				the seller of the property on behalf of a donee who is related to the
				donor.
						.
				(2)Relationship
			 testParagraph (2) of section
			 2503(e) of such Code is amended by adding at the end the following flush
			 sentence:
					
						For
				purposes of subparagraph (C), a donee is related to a donor if the donee bears
				a relationship to the donor described in section 529(e)(2) (other than
				subparagraph (D)
				thereof)..
				(3)Conforming
			 amendmentThe heading for section 2503(e) of such Code is amended
			 by striking educational
			 expenses or medical expenses and inserting
			 educational expenses,
			 medical expenses, or downpayment assistance.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
